DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the word limit.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Election/Restrictions
Claims 8, 9 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/22.  Applicant says the election is with traverse, but no arguments were presented so the reply is treated as an election without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claims not specifically addressed here are rejected because they include the indefinite language of claim 1.
Claims 16-18 depend from claim 1, but these are method claims so it will be assumed that these claims should depend from claim 14.
Claim 1 says the first layer element is associated by a chemical binding with the first surface directly or via a first intermediate layer.  Then the claim recites properties of the first intermediate layer, but this layer is only optional.  This makes it unclear as to whether the intermediate layer is a part of the claim scope or not.
Claim 1 further says “and silicon layer a thickness”.  It is unclear if there is a type or missing word(s) here.  Further, there is no evidence that the layer should be silicon, the specification only provides for this layer being the “silicone layer”, not a different silicon layer.
Claim 1 further says “a second layer element, wherein the first layer element is…”.  It will be assumed that “first layer” should be “second layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al (US 2017/0281812 A1) in view of Salters et al (US 2016/0137276 A1).
Dobrinsky teaches a system comprising an object (not shown) comprising a surface and a layer stack (Fig. 4) attached to at least a part of the surface (P0074) and a UV light source (30), wherein the UV light source (30) is arranged as an anti-biofouling system (P0039), the stack comprising:
a first layer (60),
wherein the first layer (60) has a first surface (bottom), a second surface (top) and a layer thickness (see Fig. 4), wherein the first layer (60) is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm (UV is 100-400 nm, P0069),
a first layer element (58),
wherein the first layer (58) element is arranged at a first side of the first surface (bottom) (P0074), wherein the first layer element (58), wherein the first layer element (58) comprises a first layer (part of 58/62) differing in composition from the first silicone layer (60) (P0074), wherein the first layer element (58) is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm (P0074, again UV range is 100-400 nm);
a second layer element (56), wherein the second layer element (56) is arranged at a second side of the second surface (top), wherein the second layer element (56) is associated by with the second surface directly (Fig. 4), wherein the second layer element (56) comprises a second layer (part of 56) differing in composition from the first silicone layer (P0071);
wherein the second layer element (56) has a functionality of reflective for UV radiation (P0070-0071);
wherein the second layer element (56) comprising an aluminum layer (P0071);
wherein the first layer element (58) is partly reflective for UV radiation (P0070, diffuse scattering is a type of reflection); and
wherein the first layer element (56) comprising a polymeric layer comprising fluoropolymer (P0073, and 56 is made of the material of 60).
Dobrinsky does not teach expressly the first layer is silicone or the first and second layer elements are associated by a chemical binding with the first/second surfaces or the aluminum layer has a thickness of at least 100 nm or the sources being embedded in the first layer.
First, associated by a chemical binding with the first surface is a product by process limitation and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  This limitation does not add any patentable structure.  Also, the first intermediate layer is optional and thus not included in the rejection.
Salters teaches an anti-biofouling system with a layer stack comprising a first waveguide layer that is silicone (abstract) and has embedded sources (3).
Dobrinsky and Salters are analogous art because they are from the same field of endeavor, waveguides used in anti-biofouling systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the material of the waveguide layer of Dobrinsky to be silicone as taught by Salters and to embed the sources in the layer since Dobrinsky teaches sources can be located within the guiding unit (P0053).
The motivation for doing so would have been to provide a material that can provide optical transmission for UV light with little loss comparted to other materials (Salters, P0032) and to reduce system size.
Regarding the aluminum thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try at least 100 nm thickness for this, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  At least 100 nm would have been a predictable solution to one of ordinary skill in the optics art because such a thickness will sufficiently act as a reflector and one of skill in the art would expect an aluminum layer of 100 nm or more to reflect the UV radiation in Dobrinsky.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky and Salters as applied to claim 1 above, and further in view of Rantala et al (US 2017/0152419 A1).
Dobrinsky and Salters teaches the layer stack previously discussed.
Dobrinsky and Salters do not teach expressly the second layer comprising siloxane with reflective boron nitride embedded therein.
Rantala teaches a transparent layer comprising particles of boron nitride embedded in siloxane layer (P0083, 0102-0103, 0137).
Dobrinsky, Salters and Rantala are analogous art because they are from the same field of endeavor, transparent stacks.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the second layer taught by Dobrinsky and Salters to include particles of boron nitride embedded in siloxane layer as taught by Rantala.
The motivation for doing so would have been to be able to provide reflectivity without use of metals.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky and Salters as applied to claim 1 above, and further in view of Dobrinsky et al (US 2016/0128526 A1).
Dobrinsky and Salters teaches the layer stack previously discussed.
Dobrinsky and Salters do not teach expressly the second layer comprising a stack of a polymeric layer comprising a fluoropolymer, aluminum and polymeric layer.
Dobrinsky ‘526 teaches a transparent layer comprising a stack of a polymeric layer comprising a fluoropolymer, aluminum and polymeric layer (P0059).
Dobrinsky, Salters and Dobrinsky ‘526 are analogous art because they are from the same field of endeavor, UV anti-fouling systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the second layer taught by Dobrinsky and Salters to include a polymeric layer comprising a fluoropolymer, aluminum and polymeric layer as taught by Dobrinsky ‘526.
The motivation for doing so would have been to be able to provide a material that reflects UV radiation (Dobrinsky ‘526, P0059).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach UV waveguides used with disinfection/anti-biofouling systems:
US 2011/0226966	US 2011/0291995	US 2013/0048877	US 8779391
US 2016/0137528	US 9572903		US 9611016		US 9687577
US 10183084		US 2019/0099613

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883